       Case 1:18-cv-01924-RA-SDA Document 30 Filed 12/28/18 Page 1 of 6



                                Kevin T. Conway, Esq.
                                  Attorney at Law
                                     Licensed in
                                     n.y., n.j., ct.

664 Chestnut Ridge Road                              c/o DeCotiis, Fitzpatrick, Cole & Giblin, LLC
Spring Valley, NY10977                               500 Frank W. Burr Blvd., Ste. 31
Tel: (845) 352-0206                                  Teaneck, NJ 07666
Fax: (845) 352-0481                                  Tel: (201) 928-1100




                                       December 28, 2018



The Honorable Judge Ronnie Abrams
United States Courthouse
40 Foley Square
New York, NY 10007

       Re: 1:18-cv-01924-RA; Malibu Media LLC vs. Sebastian Wintermute; Letter for Initial
       Status Conference

Dear Judge Abrams:

       This Court has scheduled the Initial Status Conference for January 4, 2019 at 10:45 a.m.
In preparation for this conference, and pursuant to this Court’s order entered on March 6, 2018
and December 5, 2018, Plaintiff, Malibu Media, LLC (“Plaintiff”) and Defendant, Sebastian
Wintermute, submit this letter.

   (1) A brief statement of the nature of the action and the principal defenses thereto;

       Plaintiff’s Position:

        Plaintiff has alleged that Defendant used the BitTorrent file distribution network to
infringe Plaintiff’s copyrights. It is Plaintiff’s position that Defendant is a persistent online
infringer of Plaintiff’s copyrights who copied and distributed at least thirty-five (35) of
Plaintiff’s movies. Plaintiff filed its Complaint to permanently enjoin Defendant from directly
infringing on Plaintiff’s copyrighted works and for damages pursuant to 17 U.S.C. § 504-(a) and
(c). Plaintiff will assert that Defendant had access to and used the relevant IP address and that
the Defendant’s hard drives contain traces of a BitTorrent client, torrents, and Plaintiff’s works.
       Case 1:18-cv-01924-RA-SDA Document 30 Filed 12/28/18 Page 2 of 6




       Defendant’s position:

Sebastian Wintermute operates an unincorporated business and is a subscriber to Spectrum
Business Services that provides high speed Internet and Phone services through a modem with an
assigned IP address 67.254.79.130. As many other businesses, business operators, and service
providers, Sebastian Wintermute is entitled and was actively encouraged by Spectrum
representatives to offer to his clients internet access via the same modem.

Sebastian Wintermute denies and has no recollections of personally, intentionally or accidently
downloading the materials belonging to the Plaintiff. The search for the material belonging to the
Plaintiff conducted by Sebastian Wintermute on the computer devices employed for his own
business and private uses produced no results. The attempt to find if those materials were indeed
downloaded and distributed was impeded by the failure of the Plaintiff to provide any
information, beside the titles and hush tags, that could have helped to identify any files that could
contain the materials, or the devices used to download or distribute those materials.

The timing of the alleged download and distribution of the material listed in the exhibits A and B
coincided with the time then Verizon experienced months long, neighborhood wide problems
with its consumer and business Internet and Phone services. At that time Sebastian Wintermute
felt it to be his right and obligation to help those affected by the outage by sharing internet access
with building maintenance personnel, construction workers in the building, and some of the
former neighbors. Respecting individuals right to privacy and having no technical abilities to
monitor the content, Sebastian Wintermute had no knowledge if the materials belonging to the
Plaintiff were ever downloaded and distributed.

Over the year Malibu Media, LLC and its legal representatives gained an unfortunate reputation
for filing a great number of cases based on little evidence to substantiate the charges, apparently
in hope of forcing a settlement onto people who would fear embarrassment to be publicly named
as “a habitual and persistent BitTorrent user and copyright infringer” of pornographic materials.
The methods and means used by Malibu Media, LLC and its representatives are well described
in: C 15-04441 WHA, 1:14-cv-00223-MJG, and other cases, articles, and publications.

In view in the above stated, Sebastian Wintermute considers the accusations brought against him
to be unsubstantiated and lacking poof or merit.


   (2) A brief explanation of why jurisdiction and venue lie in this court. If any party is a
       corporation, the letter shall state both the place of incorporation and the principal
       place of business;

         This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 1331
(district courts having subject matter jurisdiction over matters dealing with a federal question)
and 28 U.S.C. § 1338 (district courts having subject matter jurisdiction over matters dealing with

                                                  2
       Case 1:18-cv-01924-RA-SDA Document 30 Filed 12/28/18 Page 3 of 6



patents, copyrights, and trademarks).

        Plaintiff used proven IP address geolocation technology which has consistently worked in
similar cases to ensure that the Defendant’s acts of copyright infringement occurred using an
Internet Protocol address (“IP address”) traced to a physical address located within this District,
and therefore this Court has personal jurisdiction over the Defendant because (i) Defendant
committed the tortious conduct alleged in this Complaint in this State, and (ii) Defendant resides
in this State and/or (iii) Defendant has engaged in substantial and not isolated business activity in
this State.

         Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and (c), because: (i) a
substantial part of the events or omissions giving rise to the claims occurred in this District; and,
(ii) the Defendant resides (and therefore can be found) in this District and resides in this State;
additionally, venue is proper in this District pursuant 28 U.S.C. § 1400(a) (venue for copyright
cases) because Defendant or Defendant’s agent resides or may be found in this District.

       Plaintiff, Malibu Media, LLC 9b/b/a “X-Art.com”) is a limited liability company
organized and existing under the law of the State of California and has its principal place of
business in California.

   (3) A brief description of all contemplated and/or outstanding motions;

       None.

   (4) A brief description of any additional discovery that has already taken place, and/or
       that which will be necessary for the parties to engage in meaningful settlement
       negotiations;

      No discovery has been taken as of yet. Interrogatories, Requests for Production,
Requests for Admissions and depositions need to be completed.

   (5) A brief description of prior settlement discussion (without disclosing the parties’
       offers or settlement positions) and the prospect of settlement;

       The parties have not yet engaged in settlement negotiations.

   (6) The estimated length of trial; and

       It is the parties’ position that the trial period will be no longer than four [4] days.

   (7) Any other information that the parties believe may assist this Court in advancing
       the case to settlement or trial, including, but not limited to, a description of any
       dispositive issue or novel issue raised by the case.



                                                  3
       Case 1:18-cv-01924-RA-SDA Document 30 Filed 12/28/18 Page 4 of 6



   Defendant’s Position:

Sebastian Wintermute respectfully requests that Malibu Media, LLC, its consultants, legal, and
other representatives provide the following information regarding the devices and the files that
may contain the materials belonging to the Plaintiff:

The actual file names corresponding to the titles of Plaintiff’s works. Such as may be:
       xxx-xxx-xx.avi
       123-abc.zip
       Tight_Ass_Teen.mov
       or any others

The sizes of each file. Such as may be:
       745kb
       1.4mb
       2.1gb
       or any others

The formats of the file. Such as may be:
       .avi
       .zip
       .exe
       or any others

The URL’s and the titles of the websites from which the torrent files were downloaded, such as
may be:
      thepiratebay.org
      uniondht.org
      pornolab.net
      or any others

The list of hard drives that may contain traces of a BitTorrent client, torrents, and Plaintiff’s
works.

The types, operation systems and any other information identifying devices used to download
and to distribute the materials listed in the exhibits A and B. Such as may be:
        iMac,                                                                         OSX
        Android,                                                                Gingerbread
        Pentium,                                       Windows                            9
        or any others

Browser types used to download the torrent files for the material listed in the exhibits A and B.
Such as may be:
       Safari
       Opera



                                                4
       Case 1:18-cv-01924-RA-SDA Document 30 Filed 12/28/18 Page 5 of 6



       Chrome
       or any others

The full description of technologies or any other means used to obtain such information. Such as
may be:
       Cookies
       Geolocation
       Social engineering
       or any others

The names of the companies and the names of outside consultants employed by Malibu Media,
LLC and its representatives to obtain such information and their professional credentials.

       Plaintiff’s Position:

Plaintiff asserts that Defendant’s request for information in this joint letter should be served as a
request for production or interrogatories to which Plaintiff will make a timely response,
including any appropriate objections. Out of an abundance of caution, to preserve all objections,
the requests for information Defendant makes above are objectionable on the basis that
responsive documents are protected by the privilege against disclosure of work product and
contain communications protected from disclosure by the federal rules and that they seek the
mental impression and work product of counsel. See Fed. R. Civ. P. 26(b)(4)(C). Plaintiff also
objects on the basis that this request seeks disclosure of information which is “[protected]
communications between the party's attorney and any witness required to provide a report under
Rule 26(a)(2)(B)[.],” pursuant to Fed. R. Civ. P. 26(b)(4), and protected by the privilege against
disclosure of work product protected from disclosure by the federal rules. Fed. R. Civ. P.
26(b)(4)(C). All experts were hired in anticipation of litigation. Further, several requests seek
information which is solely in possession of the Defendant i.e. lists of the hard drives used to
infringe upon Plaintiff’s works, and the details of the specific software, internet browsers, and
equipment used to infringe upon Plaintiff’s works.

Dated: December 28, 2018

                                                       Respectfully submitted,

                                                       /s/ Kevin T. Conway
                                                       Kevin T. Conway, Esq. (KC-3347)
                                                       664 Chestnut Ridge Road
                                                       Spring Valley, New York 10977-6201
                                                       T: 845-352-0206
                                                       F: 845-352-0481
                                                       E-mail: ktcmalibu@gmail.com
                                                       Attorneys for Plaintiff


                                                       /s/ Sebastian Wintermute


                                                 5
Case 1:18-cv-01924-RA-SDA Document 30 Filed 12/28/18 Page 6 of 6



                                   Sebastian Wintermute
                                   195 Stanton Street, #1D2
                                   New York, NY 10002
                                   T: 212-598-5847
                                   E-mail: contact@sebastianwintermute.com
                                   Pro se Defendant




                               6
